Citation Nr: 1021727	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-14 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic right ear 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from August 1978 to May 1982 
and from September 1990 to September 2007.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of a 
Regional Office which, in pertinent part, established service 
connection for left ear hearing loss disability and denied 
service connection for right ear hearing loss disability.  

This appeal is REMANDED to the St. Petersburg, Florida, 
Regional Office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  


REMAND

In April 2009, the Veteran submitted a July 2008 private 
audiogram from Audiology Consultants which reflects that his 
right ear auditory acuity may have  worsened since an August 
2007 audiological evaluation conducted for the VA.  
Unfortunately, the private audiometric findings have not been 
reduced to numerical results.  It appears that the Veteran 
may currently have right ear hearing loss disability for VA 
purposes.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that further VA 
audiological evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to accurately determine both 
the current severity and etiology of the 
Veteran's right ear hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's right ear hearing loss 
disability had its onset during active 
service; is etiologically related to the 
Veteran's inservice noise exposure; 
otherwise originated during active 
service; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to his left 
ear hearing loss disability and other 
service-connected disabilities.  The 
examiner must provide a complete 
rationale for any opinion advanced.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein. The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic right ear hearing loss 
disability.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

